Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group II (claims 16-20 and newly added claims 21-32) in the reply filed on 05/17/2022 is acknowledged. Non-elected Group I (claims 1-15) is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019, 05/01/2020, and 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 16-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10390655. 
Copending Application 16151537
U.S. Patent No.10390655
16. A grill comprising: a base structure; a lower platen assembly connected to the base structure and including a lower grilling plate; an upper platen assembly movably connected to the base structure such that the upper platen assembly is movable between a raised position and a lowered position, the upper platen assembly including an upper grilling plate; and a latch mechanism including a lower portion and an upper portion configured to cooperate with the lower portion to selectively retain the upper platen assembly in the lowered position, wherein the upper portion further comprises a retaining ring movable to receive and cooperate with the lower portion when the upper portion and the lower portion are misaligned.

17. The grill according to claim 16, wherein when the lower portion and the upper portion are misaligned, contact between the lower portion and the retaining ring causes the retaining ring to move into alignment with the lower portion.

18. The grill according to claim 16, wherein the upper platen assembly further comprises an arm, and the upper portion of the latch mechanism is coupled to the arm.

19. The grill according to claim 18, wherein the retaining ring is movable within a horizontal plane relative to a free end of the arm.

20. The grill according to claim 16, wherein the lower portion of the latch mechanism further comprises a base having a resilient detent, and an inner surface of the retaining ring is configured to cooperate with the detent to restrict movement of the upper portion relative to the lower portion.

21. (New) The grill according to claim 17, wherein when the lower portion and the upper portion are aligned, the retaining ring does not move within the upper portion.

22. (New) The grill of claim 18, wherein the upper portion further comprises a cap coupled to a free end of the arm, where the retaining ring is in direct contact with the free end of the arm and a surface of the cap.

23. (New) The grill according to claim 22, wherein each of the retaining ring and the cap has an opening formed therein for receiving the first portion of the latch mechanism.

24. (New) The grill according to claim 22, wherein the retaining ring is movable within a plane relative to the cap and the free end of the arm.

25. (New) The grill according to claim 22, wherein an inner diameter of the cap is greater than an outer diameter of the retaining ring such that a clearance is defined there between.

26. (New) The grill according to claim 16, wherein a material of the retaining ring has been hardened via a material treatment process.

27. (New) The grill of claim 16, wherein the upper portion further comprises a cap that coupled to a free end of the arm, wherein the arm has a flange and an end of the cap abuts the flange.

28. (New) The grill of claim 27, wherein one or more teeth extend outwardly from a surface of the arm, and wherein an inner surface of the cap engage the one or more teeth.

29. (New) The grill of claim 27, wherein the cap threadably connects to the arm.

30. (New) The grill of claim 27, wherein an end of the cap aligns with a free end of the arm.

31. (New) The grill of claim 27, wherein the retaining ring is supported by the cap.

32. (New) The grill of claim 31, wherein the retaining ring is constrained by the cap and the arm such that the retaining ring is restricted from vertically within the cap, but is free to translate within a substantially horizontal plate generally parallel to the free end of the arm.

1. A grill comprising: a base structure; a lower platen assembly connected to the base structure and including a lower grilling plate; an upper platen assembly movably connected to the base structure such that the upper platen assembly is movable between a raised position and a lowered position, the upper platen assembly including an upper grilling plate, a handle, and an arm; a plurality of leveling mechanisms, each being mounted to the base structure and arranged in contact with the lower grilling plate, the plurality of leveling mechanisms being configured to move the lower grilling plate relative to the upper grilling plate; and a latch mechanism mounted to the base structure, the latch mechanism being configured to selectively couple to the arm to retain the upper platen assembly in the lowered position, wherein during operation, power is provided to one of the upper grilling plate and the lower grilling plate, and if the grill loses power, the latch mechanism is configured to decouple from the arm.
2. The grill according to claim 1, wherein the latch mechanism and the arm are mechanically coupled.
3. The grill according to claim 1, wherein the latch mechanism and the arm are electrically coupled.
4. The grill according to claim 1, wherein the latch mechanism and the arm are magnetically coupled.
5. The grill according to claim 1, wherein the arm and handle are integrally formed.
6. The grill according to claim 1, wherein the latch mechanism is integrally formed with the base structure.
7. The grill according to claim 1, wherein the upper platen assembly is pivotally connected to the base structure with a mounting structure, the mounting structure including at least one biasing mechanism configured to bias the upper platen assembly into the raised position.
8. The grill according to claim 1, wherein the latch mechanism is configured to selectively coupled the upper platen assembly to the base structure adjacent a front of the grill.
9. The grill according to claim 8, wherein the latch mechanism is additionally configured to selectively couple the upper platen assembly to the base structure adjacent a rear of the grill.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No.10390655 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No.10390655.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 20150305555 A1) discloses “Grilling appliance with lower platen position control”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/05/2022